         ~a::.~    .1..1~-cr-uuoo4-LAK Document 68 Filed 01/24/20 Page 1 of 1

                                                       ir i1io]jr~o--N~.i==,======:;,
                                                        U§CUMI!:NT
PETRILLO KLEIN & Box                                     tilt~'fRONiCALLY

655 Third Avenue
22nd Floor                                             i!e~~;;;_;~~~~~~~eon A. Boxer
                                                  I.                                    1 Dial: (212) 370-0338
New York, NY 10017                                                                Ceff;         (917) 2 73-2693
Telephone: (212) 370-0330                                                         nboxer@pkbllp.com
WWW pkbllp.com

                                          January 24, 2020

ByECF

The Hon. Lewis A. Kaplan
United States District Court
                                                             MEMO E~DORSEO
Southern District of New York
500 Pearl Street
New York, NY l 0007

         Re:         United States v. Ala11 Kaufman, et al., 19 Cr. 504 (LAK)

Dear Judge Kaplan:

        We respectfully request that the appearance of our client, Alan Kaufman, be excused
at the January 28, 2020, court conference.

        On December 20, 2019, the Court granted Mr. Kaufman permission to travel to West
Palm Beach, Florida, on January 22, 2020, and to remain there until January 30, 2020. See
ECF No. 53. On January 23, 2020, while Mr. Kaufman was in Florida, the Court directed
the parties to appear on January 28, 2020. Mr. Kaufman intended to remain in Florida until
January 30 and, as a result, we respectfully request that Mr. Kaufman not be required to
attend the January 28, 2020 appearance. I am confident that Mr. Kaufman is making a
knowing and voluntary waiver of his right to be present on January 28, and I am prepared to
say as much on the 28th if the Court so desires.

                                          Respectfully submitted,

                                          ~ G .f?ttf-r
                                          Nelson A. Boxer
